IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00226-CR

MARTIN K. EDWARDS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 15-23103


                           MEMORANDUM OPINION


       Upon his open plea of guilty, the trial court convicted Martin K. Edwards of the

offense of online solicitation of a minor. TEX. PENAL CODE ANN. 33.021(c) (West 2016).

The trial court assessed punishment at 7 years confinement. We affirm.

       Edwards’s retained counsel adopted an Anders brief filed by Edwards’s former

appointed attorney. The Anders brief filed stated that counsel has diligently reviewed the

appellate record and that, in his opinion, the appeal is frivolous. See Anders v. California,
386 U.S. 738 (1967). Counsel informed Edwards of his right to submit a brief on his own

behalf. Edwards did not file a brief. Counsel's brief evidences a professional evaluation

of the record for error, and we conclude that counsel performed the duties required of

counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

       Counsel's request that he be allowed to withdraw from representation of Edwards

is granted. Additionally, counsel must send Edwards a copy of our decision, notify

Edwards of his right to file a pro se petition for discretionary review, and send this Court

a letter certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




Edwards v. State                                                                       Page 2
                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed April 19, 2017
Do not publish
[CR25]




Edwards v. State                                           Page 3